DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 6, 8-12, 14, 16, 17, 19, and 21 are pending. Claims 1, 12, and 17 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on March 03, 2022
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 03, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 03, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Watson on March 10, 2022.

The application has been amended as follows: 


Listing of Claims:

1. (Currently Amended)	An apparatus to facilitate dynamic cache control, comprising:
one or more processors to profile execution characteristics of a graphics workload at each of a plurality of processing resources to generate profile data indicating a quantity of cache hits that occur at a cache memory, including monitoring cache hits to each of a plurality of cache chunks and recording the cache hits in a plurality of sector maps, retrieve the profile data from the sector map indicating frequently used cache lines and apply one or more cache settings to the cache memory based on the retrieved frequently used cache lines indicated in the profile data, wherein each of the plurality of sector maps is associated with an identified critical resource, wherein a critical resource comprises a resource continuously accessed during a processing time of an image frame or consumed for a significant time period during the processing time of the image frame.

2. (Cancelled)

3. (Previously Presented)	The apparatus of claim 1, wherein the one or more processors further monitor cache hits to each of a plurality of cache chunks and record the cache hits in a sector of the sector map associated with each of the plurality of cache chunks.

4. (Original)	The apparatus of claim 3, wherein the one or more processors monitoring the execution characteristics further comprises decoding cache memory requests.

5. (Original)	The apparatus of claim 4, wherein the one or more processors decode cache memory request into a surface identifier and address offsets included in the cache memory requests.

6. (Original)	The apparatus of claim 5, wherein the one or more processors maps the address offsets to an entry in the sector map.

7. (Cancelled)

8. (Previously Presented)	The apparatus of claim 1, wherein the one or more processors apply a setting to prefetch the frequently used cache lines indicated in the sector map.

9. (Original)	The apparatus of claim 8, wherein the one or more processors profiling the execution characteristics comprises monitoring the workload execution characteristics to identify resources consumed during execution of the graphics workload.

10. (Original)	The apparatus of claim 9, wherein the one or more processors identify one or more resources that are critical resources.

11. (Original)	The apparatus of claim 10, wherein the one or more processors generate a sector map for each of the critical resources.

12. (Currently Amended)	A method to facilitate dynamic cache control, comprising:
profiling execution characteristics of a graphics workload at each of a plurality of processing resources to generate profile data indicating a quantity of cache hits that occur at a cache memory, including:
monitoring cache hits to a cache memory during execution of the graphics workload; and

retrieving the profile data from the sector map indicating frequently used cache lines; and
applying one or more cache settings to the cache memory based on the profile data.

13. (Cancelled)

14. (Previously Presented)	The method of claim 12, wherein monitoring cache hits comprises: decoding cache memory requests into a surface identifier and address offsets included in the cache memory requests; and mapping the address offsets to an entry in the sector map.

15. (Cancelled)

16. (Previously Presented)	The method of claim 12, further comprising applying a setting to prefetch frequently used cache lines indicated in the sector map.

17. (Currently Amended)	At least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to:
	profile execution characteristics of a graphics workload at each of a plurality of processing resources to generate profile data indicating a quantity of cache hits that occur at a cache memory, including:
monitoring cache hits to a cache memory during execution of the graphics workload; and recording the cache hits to the cache memory in a plurality of sector maps as profile data, wherein each of the plurality of sector maps is associated with an identified critical resource, wherein a critical resource comprises a resource continuously accessed during a processing time of an image frame or consumed for a significant time period during the processing time of the image frame;
retrieving the profile data from the sector map indicating frequently used cache lines; and
apply one or more cache settings to the cache memory based on the profile data.

18. (Cancelled)

19. (Original)	The computer readable medium of claim 17, wherein monitoring cache hits comprises: decoding cache memory requests into a surface identifier and address offsets included in the cache memory requests; and mapping the address offsets to an entry in the sector map.

20. (Cancelled)

21. (Previously Presented)	The computer readable medium of claim 17, having instructions stored thereon, which when executed by one or more processors, further cause the processors to apply a setting to prefetch frequently used cache lines indicated in the sector map.



Allowable Subject Matter
Claims 1, 3-5, 6, 8-12, 14, 16, 17, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “wherein a critical resource comprises a resource continuously accessed during the processing time of an image frame or consumed for a significant time period during the processing time of the image frame”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
The claims are directed to tracking cache hits into sector maps that are associated with critical resources, where critical resources are defined as “a resource continuously accessed during the processing time of an image frame or consumed for a significant time period during the processing time of the image frame”. The prior art discloses cache heat maps which maps cache hits, and the maps are associated with the cache that it is tracking, different from the prior art the claims are directed towards .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136